[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-10644                 DECEMBER 9, 2005
                         Non-Argument Calendar             THOMAS K. KAHN
                                                               CLERK
                        ________________________

                   D. C. Docket No. 04-00040-CR-WCO-2

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

ARMANDO VICENTE,
a.k.a Cornelio Domingo Ajtum-Vicente,

                                                      Defendant-Appellant.


                        ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                       _________________________

                             (December 9, 2005)

Before ANDERSON, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:

     Defendant-appellant, Armando Vicente, appeals his 30-month sentence for
re-entering the United States as a deported alien in violation of 8 U.S.C. §§ 1326(a)

and (b)(2). Vicente asserts that the district court erroneously believed it lacked the

authority under U.S.S.G. § 5G1.3 (2003) to impose a federal sentence concurrent

with his state sentence and that his sentence is unreasonable under United States v.

Booker, 543 U.S.___, ___, 125 S.Ct. 738, 765-66 (2005), because the district court

erred in failing to consider all of his proffered mitigating factors as well as other

factors listed in 18 U.S.C. § 3553(a). We find no error and AFFIRM.

                                 I. BACKGROUND

      Vicente entered a plea of guilty to an indictment charging him with violation

of 8 U.S.C. §§ 1326(a) and (b)(2), for illegally re-entering the United States after

having been deported in connection with an aggravated felony conviction. His

presence in the United States had been discovered when he was arrested by the

Georgia Sheriff’s Office and charged with forgery when he was found in

possession of a false social security card. Vicente was convicted of forgery and

sentenced on 4 August 2004 to three years in custody upon service of 60 days in

jail, with the remainder to be served on probation. The state sentence was

completed on 3 October 2004. Because Immigrations and Customs Enforcement

agents had been notified immediately upon his arrest, however, and because their

investigation revealed that Vicente had previously been deported in November



                                            2
2003 after a conviction for possession with intent to distribute cocaine, he has been

held in custody since his arrest.

      The base offense level for unlawful reentry into the United States, pursuant

to the Sentencing Guidelines is 8. U.S.S.G. § 2L1.2(a) (2003). Vicente’s previous

conviction for possession of cocaine with intent to distribute, because the sentence

imposed was thirteen months or less, increased the offense level by 12. U.S.S.G. §

2L1.2(b)(1)(B). Vicente also got a three-point reduction for acceptance of

responsibility, pursuant to U.S.S.G. § 3E1.1. This left him with a total offense

level of 17.

      Vicente began with four criminal history points but, because the instant

offense was committed while he was still on probation for his cocaine conviction,

the Guidelines required an addition of two points. U.S.S.G. § 4A1.1(d). The

Guidelines also required an additional point because Vicente reentered the United

States less than two years following his release from custody on the cocaine

conviction. U.S.S.G. § 4A1.1(e). All this resulted in a criminal history category

of IV, and a guideline imprisonment range of 37 to 46 months.

      At the sentencing hearing, the district court overruled Vicente’s objection to

the criminal history points added for his still being on probation for the controlled

substance violation when he re-entered the country. The court explained that the



                                           3
sentence had been suspended only “upon deportation and [Vicente’s] remaining

outside” the United States – conditions Vicente broke upon re-entry. R3 at 5.

Arguing that he had, “in essence, lost three months worth of time,” Vicente asked

the district court to consider a lower sentence because he had been in custody from

25 May to 4 August when he was sentenced to 60 days (to run until October 3) for

his forgery conviction. Id. at 9. Explaining that because the sentencing court had

designated that the sentence begin to run on 4 August, “that’s what [it had]

intended,” the court also overruled this objection. Id.

      Vicente also offered numerous grounds for mitigation of his sentence

including that his criminal history score overstated his true criminal history and

that he had re-entered the country to work and send money home to his mother.

He asked the court to consider a concurrent sentence under U.S.S.G. § 5G1.3,

without reference to any specific subsection of that guideline. He argued that the

forgery and re-entry were “all sort of wrapped up.” Id. at 10. Finally, Vicente

asked the court, “for any number of the reasons . . . cited,” to impose a sentence

below that of the advisory guidelines. Id.

      The district court found that § 5G1.3 did not apply to his case because the

state forgery conviction and the illegal re-entry were “separate and distinct

crimes.” Id. at 9. The court sentenced Vicente to 30 months imprisonment – seven



                                             4
months below the low end of the guidelines range, explaining that Vicente’s

“criminal record was not one that was so egregious,” and that the sentence imposed

was “within the range of sentences normally imposed in this district for these types

of offenses.” Id. at 13-14. The court further explained that the two most important

sentencing considerations in cases such as Vicente’s were sufficiency of

punishment and deterrence and found that 30 months would serve to satisfy both.

       Vicente makes two arguments on appeal. First, he argues that the district

court erroneously believed it did not have the authority to impose a federal

sentence concurrent to his state sentence for forgery under U.S.S.G. § 5G1.3.

Second, he argues that the court erred by failing to consider all possible mitigating

factors.

                                 II. DISCUSSION

A. Concurrent Sentence

       We review the application of U.S.S.G. § 5G1.3 de novo. United States v.

Bidwell, 393 F.3d 1206, 1209 (11th Cir. 2004), cert. denied, 125 S.Ct. 1956

(2005). U.S.S.G § 5G1.3 governs sentences for defendants who are convicted of a

crime while serving an undischarged sentence for a prior conviction. Subsection

(a) mandates consecutive sentences if the instant offense was committed while the

defendant was serving a term of imprisonment. If subsection (a) does not apply,



                                          5
subsection (b) provides that if a term of imprisonment “resulted from another

offense that is relevant conduct to the instant offense of conviction” and “was the

basis for an increase in the offense level,” then “the court shall adjust the sentence

for any period of imprisonment already served on the undischarged term of

imprisonment if the court determines that such period will not be credited to the

federal sentence by the Bureau of Prisons” and that “the sentence for the instant

offense shall be imposed to run concurrently to the remainder of the undischarged

term of imprisonment.” Id. § 5G1.3 (b). When neither subsection (a) nor (b) of §

5G1.3(b) applies, “the district court has discretion to impose a consecutive

sentence to achieve a reasonable punishment.” United States v. Bradford, 277 F.3d

1311, 1317 (11th Cir. 2002) (per curiam); see also U.S.S.G. § 5G1.3(c), p.s.

      Neither §§ 5G1.3(a) nor (b) applies; Vicente did not commit his re-entry

offense while serving a term of imprisonment and his state forgery conviction was

not relevant conduct to his illegal re-entry offense. Further, Vicente’s offense level

was not increased by the forgery conviction. Since neither of the first subsections

applies, the court had discretion under § 5G1.3(c) to impose a federal sentence

concurrent with Vicente’s state sentence, but was not required to do so.

      Vicente argues that the district court’s comment that his state forgery

conviction and federal illegal re-entry conviction were “separate and distinct



                                           6
crimes” shows that it thought it lacked the authority to impose a concurrent

sentence. This argument is without merit. At sentencing, neither Vicente nor the

court explicitly identified which subsection of § 5G1.3 they were discussing. The

comments only make sense, however, in reference to subsection (b). As discussed

and as conceded by Vicente in his brief, subsection (b) does not apply to this case.

That the court did in fact recognize its authority to impose a lesser or concurrent

sentence under U.S.S.G. § 5G1.3(c) is borne out by the court’s express statement

that the fact that Vicente had been in custody since 25 May “was one of the factors

that [it] considered in imposing the sentence at the level that [it] did.” R3 at 14.

The court exercised this discretionary authority in imposing a sentence seven

months below the applicable guideline range. Accordingly, we find no error in the

court’s application of U.S.S.G. § 5G1.3.

B. 3553(a) Factors

       Vicente also argues that, under post-Booker advisory guidelines, the district

court erred in failing to consider all the mitigating evidence proffered by him in

relation to the 18 U.S.C. § 3553(a) factors.1 After a district court has accurately

calculated the guideline range, it “may impose a more severe or more lenient


       1
        To the extent that Vicente is arguing that the court did not depart enough from the
Guidelines, a district court’s discretionary decision to depart downward from the applicable
Guideline range cannot be reviewed for its sufficiency, even after Booker. See United States v.
Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005) (per curiam).

                                              7
sentence.” United States v. Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005)

(citing Booker). We review such a sentence for reasonableness. United States v.

Winingear, 422 F.3d 1241, 1244 (11th Cir. 2005) (per curiam). In determining

whether a sentence is reasonable, the court should be guided by the factors in 18

U.S.C. § 3553(a). Booker, 125 S. Ct. at 765-66; Winingear, 422 F.3d at 1246. To

establish the reasonableness of a sentence, however, a district court need not

explicitly discuss every §3553(a) factor on the record. United States v. Scott, ___

F.3d ___, No. 05-11843, 2005 WL 2351020, at *4 (11th Cir. Sept. 27, 2005). An

indication that the court “adequately and properly considered the § 3553(a)

sentencing factors and the advisory Guidelines range” in conjunction with the

sentence will be sufficient. Id. at *5.

      The district court imposed a sentence that was seven months below the low

end of the guideline range based, in part, on the fact that Vicente’s criminal history

was not “so egregious.” R3 at 14. Thus, first, the court did consider Vicente’s

proffered mitigating factor that his criminal history overstated the seriousness of

the offense. See 18 U.S.C. § 3553(a)(1). Second, the court observed that the

Vicente’s sentence was consistent with other sentences for crimes of this nature in

this district. See § 3553(a)(6). Third, the court expressly considered the factors of

punishment and deterrence, and proceeded to discuss how it thought this particular



                                           8
sentence would serve those purposes. See § 3553(a)(2)(A)-(B). Finally, the court

imposed a sentence considerably lower than both the 46-month high end of the

Guideline range and the statutory maximum of 20 years. See Winingear, 422 F.3d

at 1246 (comparing, as one indication of reasonableness, the actual prison term

imposed against the statutory maximum). Based on these considerations, we find

the sentence imposed by the district court to be reasonable.

                                III. CONCLUSION

      Vicente’s appeal of his sentence, which fell below the Guidelines range for

his conceded offense level and criminal history category, on the grounds that the

court misunderstood its authority under U.S.S.G. 5G1.3 and failed to consider all

factors listed under 18 U.S.C. § 3553(a) lacks merit. First, the court considered

Vicente’s state sentence in fashioning his federal sentence, thereby demonstrating

that it did not believe it lacked authority to impose a concurrent sentence under §

5G1.3. Second, the court did consider several relevant § 3553(a) factors in

imposing Vicente’s sentence, and the sentence was reasonable in light of those

factors. Accordingly, we AFFIRM.




                                          9